DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1, 2, 4-6 and 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over KADO (JP 2016216093) in view of Hermel (US 20160244197).
Regarding claim 1, KADO discloses An aseptic filling bottle (Para 0001) including a spout portion (Para 0024,2), a shoulder portion (4), a body portion (5) and a bottom portion (6); wherein the bottom portion (6) includes a grounding portion (10) to be placed in contact with a surface on which the bottle is put, a central portion (12) that projects to an inner side of the bottle as its extends radially inwards from the grounding portion (Fig.3;10), a dome portion (13) which projects to more inner side of the bottle than the central portion (Fig.3;12), and a receded groove portion (14) that extends radially from the dome portion(Fig.3 &5;13) ; wherein a bottom inner side projection height (Fig.4;D1) of the central portion (12) at a dome portion side circumferential edge thereof is set greater than a half of a height (Fig.4;D2) from the grounding portion to a border between the body portion (5)and the bottom portion (6); wherein the receded groove portion (14) extends from the dome portion to a circumferential edge on a more radial outer side of the bottom portion (14a) than the grounding portion (10) , and wherein the circumferential edge (14a) is the border between the body portion (5) and the bottom portion (6) ; wherein the dome portion (13) includes a central concave surface (13a) facing outward (Fig.4,5) from the bottle.
With regards to the limitation “wherein the receded groove portion (14), at a position corresponding to the radial center position of the grounding portion, has a depth ranging from 6.6 mm to 10.0 mm” (KADO,Para 0032, “Moreover, it is suitable for the concave-shaped groove part 14 that the depth in the earthing | grounding part 10 is 2.5 mm-5.0 mm.” ; 5.00 mm is close to the range of 6.6 mm to 10.0 mm). When claimed ranges do not overlap with the prior art but are merely close a prima facie case of obviousness exists. Here the disclosed range of 2.5- 5.00 mm is close to the claimed amount of 6.6 mm and establishes a prima facie case of obviousness (see MPEP 2144.05).Furthermore, Kado discloses increasing the depth may require changes to the design of other parts “if it is 5.0 mm or more, it may become too deep and the appearance of the bottle 1 may be impaired, or the design change of other parts may be necessary.”. This depth is not difficult to modify but an obvious matter of design choice, a person of ordinary skill can easily change the depth as needed.
However, Kado does not explicitly discloses the circumferential edge is spaced vertically above a top surface of the dome portion.
Hermel is in the field of endeavor and discloses circumferential edge (8) is the border between the body portion and the bottom portion (Fig.3) wherein the circumferential edge (8) is spaced vertically above a top surface of a dome portion (5) wherein the receded groove portion extends from the dome portion (5) to a circumferential edge (8) (Para 47).

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Kado to incorporate a circumferential edge that is spaced vertically above a top surface of the dome portion as taught by Hermel for the purpose of increasing stability of the bottle.  

Regarding claim 2, KADO-Hermel discloses all the elements of claim 1.Furthermore, KADO discloses the central portion is formed arcuate (Fig. 4,Para 0031, “the central portion 12 […] is formed in an arc shape”).

Regarding claim 4, KADO-Hermel discloses all the elements of claim 1. Furthermore, KADO discloses the body portion (5) ,where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” ;Fig.1) .

Regarding claim 5, KADO-Hermel discloses all the elements of claim 2.  Furthermore,  KADO discloses receded groove portion (14) that extends from the dome portion (13) to a circumferential edge (14a) on more the radial outer side of the bottom portion (6) than the grounding portion (10) (Fig.2,5; Para 0016).

Regarding claim 6, KADO-Hermel discloses all the elements of claim 2. Furthermore, KADO discloses the body portion (5), where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” Fig.1).

Regarding claim 8, KADO-Hermel discloses all the elements of claim 5. Furthermore, KADO discloses the body portion (5), where there is formed at least one receded rib (7) which extends around a circumferential face of the body portion (Para 0027; “The straight body portion 5 is formed with a plurality of concave ribs 7 which go around the circumferential surface thereof.” Fig.1).
Response to Arguments
Applicant's arguments filed 09/06/2022 have been fully considered but they are not persuasive. 
Applicant argues that Kado does not disclose the depth concave groove portion to be more than 5.00 mm and doing so would spoil the appearance as argued in page 4. While Kado discloses the depth to be 2.5 to 5.00 mm, he also discloses that increasing the depth may require changes to the design of other parts “if it is 5.0 mm or more, it may become too deep and the appearance of the bottle 1 may be impaired, or the design change of other parts may be necessary.”. The claim that the modification of 6.6mm to 10.0mm would frustrate the purpose of Kado is therefore not persuasive since Kado does not explicitly discloses increasing the depth is unobvious or difficult to do. Therefore,  the depth is considered to fall within the skill of one of ordinary skill in the art. As disclosed by Kado, the Applicant also admits that adjustment of the depth is possible with design change (Para 26 “ If it exceeds 10.0 mm, the depth will be excessive to invite impairment of the outer appearance of the bottle 1 or to invite need for design change of some other portion”). This depth is an obvious matter of design choice, a person of ordinary skill can easily change the depth as needed. For these reasons above, the examiner is not persuade by the arguments presented by the applicant. 
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

/SANJIDUL ISLAM/               Examiner, Art Unit 3736                         


/RAFAEL A ORTIZ/               Primary Examiner, Art Unit 3736